Title: To Thomas Jefferson from John Jay, 8 September 1787
From: Jay, John
To: Jefferson, Thomas



Dr. Sir
New York 8th. September 1787

I had flattered myself that Chevalier Jones would have been prepared to go in the french Packet which is to sail the Day after Tomorrow, but certain Circumstances make it necessary for him to postpone his Departure to some future Opportunity. It seems also that Mr. Jarvis who had given me Notice of his Intention of taking his Passage in the Packet, finds it convenient to remain here until the first of next Month.
On the 24th. July last I had the Honor of writing you that further Dispatches on Subjects touched in your Letters should soon be transmitted, and I flatter myself that the Reasons which have hitherto delayed them will soon cease. Your Letters of the 4th. May and 21st. June have since arrived, and been communicated to the President of Congress. Since their Arrival a Quorum of the States has not been represented, so that as yet they have not been laid before Congress, and consequently have not given Occasion to any Acts or Instructions. I read them with Pleasure, for in my Opinion they do Honor to the Writer.
You will find herewith enclosed an Act of Congress of the 27th. July, containing the Instructions you requested respecting the Medals, and also a Copy of a Letter from me to the President of Congress, covering one I had received from the Governor of Rhode Island, respecting the Seizure and Condemnation of a Vessel of that State at Tobago. These Papers speak for themselves, and therefore do not require Explanation or Comments. The enclosed Letter for Mr. Pauly is from Genl. Varnum on that Subject.
The Convention will probably rise next Week, and their Proceedings will probably cause not only much Consideration, but also much Discussion, Debate, and perhaps Heat; for as docti indoctique scribimus, so docti indoctique disinterested Patriots and interested Politicians will sit in Council and in Judgment, both within and without Doors. There is nevertheless a Degree of Intelligence and Information in the Mass of our People, which affords much Room for Hope that by Degrees our Affairs will assume a  more consistent and pleasing Aspect. For my own part, I have long found myself in an awkward Situation, seeing much to be done and enabled to do very little. All we can do is to persevere—if Good results our Labor will not be in vain, if not we shall have done our Duty, and that Reflection is valuable.
With the best Wishes for your Health and Happiness, and with very sincere Esteem and Regard, I am &c.,

John Jay

